                             Case 2:21-cv-01166-APG-NJK Document 22 Filed 08/04/21 Page 1 of 3



                        1    Josh Reid
                             Nevada Bar No. 7497
                        2    FENNEMORE CRAIG, P.C.
                             300 South Fourth Street, Suite 1400
                        3    Las Vegas, Nevada 89101
                             Telephone: (702) 692-8000
                        4    Facsimile: (702) 692-8099
                             Email: jreid@fennemorelaw.com
                        5
                             Eric L. Maassen
                        6    (Pro Hac Vice)
                             William J. McKenna
                        7    (Pro Hac Vice)
                             Tanya C. O’Neill
                        8    (Pro Hac Vice)
                             FOLEY & LARDNER LLP
                        9    777 E. Wisconsin Ave.
                             Milwaukee, WI 53202
                        10   Telephone: (414) 271-2400
                             Facsimile: (414) 297-4100
                        11   Email: emaassen@foley.com
                                     wmckenna@foley.com
                        12           toneill@foley.com

                        13   Attorneys for Plaintiff Le Petomane XXVII, Inc., not
                             individually, but solely in its representative capacity
                        14   as trustee of the Nevada Environmental Response
                             Trust
                        15
                                                          UNITED STATES DISTRICT COURT
                        16
                                                                  DISTRICT OF NEVADA
                        17
                             LE PETOMANE XXVII, INC., an Illinois                Case No.: 2:21-CV-01166-APG-NJK
                        18   corporation, not individually, but solely in its
                             representative capacity as trustee of the Nevada
                        19   Environmental Response Trust,
                        20            Plaintiff,                                   STIPULATION AND ORDER FOR
                                                                                 EXTENSION OF TIME FOR PLAINTIFF
                        21   v.                                                    TO RESPOND TO DEFENDANT’S
                                                                                 MOTION TO DISMISS (FIRST REQUEST)
                        22   AMERICAN PACIFIC CORPORATION, a
                             Nevada corporation,
                        23
                                                            Defendant.
                        24

                        25            This is the First Request to extend the time for Plaintiff, Le Petomane XXVII, Inc. solely

                        26   in its representative capacity as trustee of the Nevada Environmental Response Trust (“Plaintiff”),

                        27   to extend the time to respond to American Pacific Corporation’s (“Defendant”) Motion to

                        28   Dismiss Plaintiff’s First and Second Causes of Action (“Motion to Dismiss”) [ECF No. 18].
FENNEMORE CRAIG, P.C.
     ATTORNEYS AT LAW
        LAS VEGAS


                             18685265.1/055931.0001
                             Case 2:21-cv-01166-APG-NJK Document 22 Filed 08/04/21 Page 2 of 3



                        1    Plaintiff, by and through its counsel, Fennemore Craig, P.C. and Foley & Lardner LLP (Pro Hac

                        2    Vice) and Defendant, by and through their counsel, Thorndal Armstrong Delk Balkenbush &

                        3    Eisinger and Bassi, Edlin, Huie & Blum LLP (Pro Hac Vice pending), hereby stipulate to allow

                        4    Plaintiff a two (2) week extension to respond to Defendant’s Motion to Dismiss. Counsel for

                        5    Plaintiff requested this short extension due to unforeseen conflicts with the hearing and briefing

                        6    schedules in unrelated cases. This extension request is sought in good faith and is not made for

                        7    the purpose of delay. Defendant filed and served its Motion to Dismiss on July 29, 2021, and the

                        8    current due date for Plaintiff’s response is August 12, 2021. Plaintiff and Defendant herby

                        9    stipulate that Plaintiff may file and serve its responsive pleading on or before August 26, 2021.
                        10   Dated this 4th day of August, 2021.                Dated this 4th day of August, 2021.
                        11   THORNDAL ARMSTRONG DELK                            FENNEMORE CRAIG, P.C.
                             BALKENBUSH & EISINGER
                        12

                        13

                        14   By:     /s/ Michael C. Hetey                       By:     /s/ Josh Reid
                                   MICHAEL C. HETEY, ESQ.                             JOSH REID, ESQ.
                        15         Nevada Bar No. 5668                                Nevada Bar No. 7497
                                   HARRY J. ROSENTHAL, ESQ.                           300 South 4th Street, Suite 1400
                        16         Nevada bar No. 10208                               Las Vegas, Nevada 89101
                        17         1100 East Bridger Avenue
                                   Las Vegas, Nevada 89101                            Attorneys for Plaintiff,
                        18                                                            LE PETOMANE XXVII, INC. solely in
                                   Attorneys for Defendant,                           its representative capacity as trustee
                        19         AMERICAN PACIFIC CORPORATION,                      of the NEVADA ENVIRONMENTAL
                                   a Nevada corporation                               RESPONSE TRUST
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
FENNEMORE CRAIG, P.C.
     ATTORNEYS AT LAW                                                       -2-
        LAS VEGAS


                             18685265.1/055931.0001
                             Case 2:21-cv-01166-APG-NJK Document 22 Filed 08/04/21 Page 3 of 3



                        1                                                    ORDER
                        2             IT IS ORDERED that the deadline for Plaintiff to file a response to Defendant’s Motion

                        3    to Dismiss [ECF No. 18] is extended from August 12, 2021 to August 26, 2021.

                        4

                        5
                                                                          __________________________________________
                        6                                                 UNITED STATES DISTRICT JUDGE
                                                                          DATED: 8/4/2021
                        7

                        8

                        9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
FENNEMORE CRAIG, P.C.
     ATTORNEYS AT LAW                                                      -3-
        LAS VEGAS


                             18685265.1/055931.0001
